internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend x organization z educational_institution x amount uil dear ‘we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 c of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program the purpose is to provide scholarships to qualifying students at z x expects to award to scholarships annually in the amount of x made payable to z scholarships would be used for tuition and are renewable eligible applicants will be a students at z the scholarship information is available to students at z the scholarship information also will be publicized on x’s website to apply applicants will use the link on x s website to submit their application the applicant will be required to express his or her desire to study quantitative analysis including but not limited to the areas of mathematics physics computer science engineering and operational research by submitting an essay along with the application which demonstrates that they excel or wish to excel in this area of study the selection criteria will include but not be limited to b performance on aptitude tests c participation in non-profit organizations d recommendations from instructors e financial need and g not be a disqualified_person as defined in sec_4946 of the code z will conduct initial screening of applicants based on financial need and x will conduct further screening based on the criteria mentioned above emphasis will be placed on students who demonstrate great financial nced coupled with a strong desire to study in the area of quantitative analysis a prior academic performance scholarships will be awarded by the scholarship selection committee of x composed of the president and chairman of the board_of x once the board decides who will receive scholarships the board will send a letter to the student advising the student that he or she has been awarded a scholarship in order to maintain and renew scholarships x will pay scholarship funds directly to z the applicant must show that he or she is in good standing with z and is pursuing course study in the area of quantitative analysis if the student is no longer registered for courses or is no longer in good standing the scholarship will be withdrawn ftom the current recipient and funds returned to x sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170gi s the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection gi process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance ili based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiserimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection commitiee of for a purpose that is inconsistent with the purpose described in sec_170 c b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code ‘this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ aterially from those deseribed in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be uscd or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
